DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Remarks filed on 12/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 were previously pending and subject to a non-final Office Action mailed 09/29/2021. Claims 1, 8, and 15 were amended. Claims 1-21 are currently pending and are subject to the final Office Action below. 
	

	Response to Arguments
35 USC § 102/103
Applicant’s arguments, see Applicant’s Remarks, filed 12/28/2021, with respect to the 35 USC 102/103 rejection have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections have been withdrawn. However, Examiner notes that there is a 35 USC 112(a) rejection on the claims.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite “supporting digital data (SDD) distinct from the conventional delivery item data and lacking information identifying the sending party and the recipient, the SDD being provided by the sending party and being associated with the tangible delivery item”. The specification does not disclose supporting digital data lacking information identifying the sending party and the recipient. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claims 1, 8, and 15.
Applicant’s specification paragraph 130 states “Conventional delivery item data 382 may also be referred to simply as routine data 382 or transmittal data 382, and at a minimum generally includes sender identification data and recipient identification data”. Examiner noting that although conventional delivery item data may generally include sender identification data and recipient identification data and 
Furthermore, Applicant’s specification paragraph 78 states, “custom data 384 or supporting digital data (SDD) 384 is digital data which may be customized by the item sender. In a complementary or alternative embodiment, custom data 384 or supporting digital data (SDD) 384 is data which is intended or designated by the delivery item sender to support, complement, or supplement the sent item 202; and/or which is intended or designated by the delivery item sender to support the item recipient or use of the delivery item 202 by the recipient” and Applicant’s specification paragraph 218 states “the sender (e.g., a business owner who is sending out advertisements or coupons or the like) may type the URL "www.example.com" into the postal meter 206 as the custom data 384 for use in electronically notifying the recipient that the delivery item 202 is in route or delivered”. See also Table 1 where the custom URL may identify the sender (www.sender.example) and figure 3 where the custom data includes www.senderURL.com. Thus, according to the specification, the supporting digital data may be a coupon, advertisement, or URL customized by a business owner to be sent a recipient. At a minimum, the www.senderURL.com is supporting digital data which includes information identifying the sending party. A coupon or advertisement sent by a business owner would also include the information identifying the sending party or recipient – see figure 3 custom data 384 which includes a message, coupon, brochure, image, and URL. Therefore, when viewed in light of specification, SDD is not meant to 
Similarly, for claims 8 and 15, the above example showing SDD being an URL/advertisement/coupon by a business owner can also read on the “information related to delivery of the tangible delivery item” and “information describing the tangible delivery item” as a website/coupon/advertisement identifying the business owner that sends the package identifies information both related to delivery (e.g., who sent the item) and describing the tangible delivery item (e.g., the item is sent by someone owns www.senderURL.com).
Dependent claims 2-7, 9-14, 16-21 fail to cure the deficiencies of the independent claim and thus, inherit the rejection. 



	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner noting the following limitation as not taught by prior art: “a conventional delivery item data comprising sender identification data for the tangible delivery item, and recipient identification data for the tangible delivery item; and supporting digital data (SDD) distinct from the conventional delivery item data and lacking information identifying the sending party and the recipient”.
Cameron (US2016/0034975) teaches generating a computer readable code which includes a coupon or advertisement, then printing the code onto a physical medium. However, the reference does not teach the limitation Examiner emphasized above. 
Janakiraman et al. (US 2015/0129654) teaches sending electronic content to a recipient that corresponds to the physical postal mail. However, the reference does not teach the limitation Examiner emphasized above.
Nair (US 2017/0195268) teaches converting physical mail into email. However, the reference does not teach the limitation Examiner emphasized above.
Broselow (US2018/0075154) teaches creating a barcode that may be scanned to access information stored at a URL. However, the reference does not teach the limitation Examiner emphasized above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628